Citation Nr: 1829446	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-34 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability manifested by chest pains.

4.  Entitlement to service connection for a disability manifested by scrotal pain.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976 and from October 1981 to August 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, in Baltimore, Maryland, denied the Veteran's claims for service connection for chest pains, back pain, scrotal pain, right knee pain, and left knee pain.  In June 2011, the Veteran filed a notice of disagreement (NOD).  

In April 2014, the Veteran and his representative had an informal conference with a decision review officer (DRO) at the RO, the report of which has been associated with the claims file.

A statement of the case (SOC) (dated in July 2014) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.  A supplemental SOC (SSOC) was issued in March 2016.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Huntington, West Virginia, which certified the appeal to the Board.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the record "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  See McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See id.

With regard to the knee and chest pains claims, the Veteran contends that he has current disabilities manifested by bilateral knee and chest pains as a result of his service.  More specifically, he contends that these claimed disabilities were caused by his job duties as a fireman during service, which required him to consistently climb ladders, haul heavy equipment, jump out of trucks, and bend and reach, and which caused extreme stress.  In this case, private treatment records during the pendency of the appeal show diagnoses of osteoarthritis of the knees, heart murmur, and mitral valve regurgitation.  See e.g., November 2014 and February 2015 Treatment Notes from Dr. K., May 2014 Cardiology Consultation from Dr. R., August 2015 Treatment Note from SH Suburban Hospital (Johns Hopkins Medicine).  In addition, the Board notes that the Veteran's DD Form 214s indicate that his military occupational specialties were aviation fire and rescue man and fire protection craftsman.  Moreover, service treatment records (STRs) in April, May, and July 1972 show that the Veteran complained of knee pain and was diagnosed with tendonitis.  A February 1975 STR shows complaints of knee pain and an assessment of probable strain.  An October 1994 STR shows a diagnosis of mitral valve regurgitation.  A June 1996 STR shows that the Veteran endorsed having knee or joint problems, as well as chest pain, pressure or palpitations, and that on physical examination, he had a heart murmur.  A July 1996 STR shows complaints of knee pain and an assessment of patellofemoral syndrome.  Another July 1996 STR shows an assessment of mitral valve prolapse with mitral regurgitation.  In his April 1997 retirement report of medical history, the Veteran endorsed having swollen or painful joints, shortness of breath, pain or pressure in the chest, and heart trouble.  In the "physician's summary" portion of that report, the physician noted the following: that the Veteran had shortness of breath and chest pain in 1996 due to stress; that a heart murmur was discovered; and that he had tendonitis of both knees from 1972 to the present.  May 1997 STRs show assessments of mitral valve disease.  Furthermore, during the November 2016 Board hearing, the Veteran testified that following service he has continued to have knee and heart problems.

With regard to the scrotal pain claim, the Veteran contends that he has a current disability manifested by scrotal pain as a result of his service.  More specifically, he contends that this current disability is related to suffering from sexually transmitted diseases and urinary tract infections and undergoing a vasectomy to prevent the infections he was having during service.  In this case, STRS show that the Veteran underwent a vasectomy in February 1988, and an April 1993 STR shows that the Veteran complained of scrotal pain and ache with activities since his vasectomy in 1988.  April 1983 and July 1988 STRs show that the Veteran was diagnosed with nongonococcal urethritis and chronic prostatitis, respectively.  In his April 1997 retirement report of medical history, the Veteran endorsed having venereal disease, and in the "physician's summary" portion of that report, the physician noted that the Veteran had gonorrhea in 1972.  Moreover, during the November 2016 Board hearing, the Veteran testified that following service he has continued to have scrotal problems.  Although it does not appear that the Veteran has a currently diagnosed disability relating to scrotum pain, the evidence of record indicates persistent and recurrent complaints of scrotal pain, which could be a symptom of a current disability.  

To date, no VA examinations have been conducted or medical opinions otherwise obtained on the matter of the etiology of the Veteran's claimed disabilities manifested by knee, chest, and scrotal pains.  However, with respect to each claimed disability, in light of all of the above, to include the competent testimony of record, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting VA examinations.

With regard to the back claim, the Veteran contends that he has a current disability manifested by back pain as a result of service.  More specifically, like his knee claims, he contends that this current disability was caused by his job duties as a fireman during service.  During the November 2016 Board hearing, the Veteran testified that he experienced back problems in service, and that he continued to experience back problems following service.  In connection with his claim, he was afforded a VA back conditions examination in April 2014.  The VA examiner diagnosed the Veteran with degenerative joint disease of the thoracolumbar spine, and opined that it was less likely than not that the Veteran's current back condition was caused by his military service as a firefighter.  The VA examiner provided the following rationale: that there were no treatment records for the back during military service; that physical examination at the time of exiting military service was normal; that the Veteran did not receive limited duty profile at the time of discharge from active military service; that an April 1997 examination was normal except for an eye exam; and that a March 1993 X-ray of the abdomen for an unrelated condition showed that bones were radiographically normal.  However, a December 1975 STR shows that the Veteran complained of back pain and was to be given a light duty neck collar.  Also in his April 1997 retirement report of medical history, the Veteran endorsed having recurrent back pain, and in the "physician's summary" portion of that report, the physician noted that the Veteran had stiffness in the back from 1995 to the present and was treated with Naprosyn.  Therefore, the April 2014 VA opinion appears to have been based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the VA examiner appears to have relied solely on the absence of medical evidence documenting a back disability in service, without specifically addressing the Veteran's assertions as to experiencing back problems continuously since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the veteran's reports of symptoms and history).  

Given these above-noted deficiencies, the Board concludes that the April 2014 VA opinion is inadequate to resolve the claim for service connection for a back disability.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to obtain an examination or opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, for the knee, chest pains, and scrotal pain claims, the AOJ should arrange for the Veteran to undergo VA examinations, each by an appropriate physician, in connection with these claims.  For the back claim, the AOJ should arrange to obtain an addendum opinion from the examiner who evaluated the Veteran in April 2014, or from an appropriate medical professional, based on claims file review (if possible); the AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes that during the November 2016 Board hearing, the Veteran's representative indicated that the STRs of record was incomplete, as the RO noted reviewing only partial STRs in the July 2010 rating decision, the July 2014 SOC, and the March 2016 SSOC.  However, it appears from a review of the claims file that there are no outstanding STRs.  Nonetheless, as it is unclear if the Veteran's complete STRs are of record, on remand, the AOJ should ensure that a complete copy of the Veteran's STRs is of record.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the Board notes that in April 2010, the Veteran submitted an authorization and consent form (VA Form 21-4142) for records from Dr. F. for treatment of heart condition.  However, it does not appear that records from Dr. F. are associated with the claims file or that the RO has attempted to obtain records from Dr. F.; and the form has expired.

Therefore, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records, to particularly include records from Dr. F.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to ensure that the Veteran's complete service treatment records are of record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to particularly include records from Dr. F.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his service connection claims for right and left knee disabilities.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all knee disability(ies) currently present or present at any point pertinent to the current claims on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed knee disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence of record-to include in- and post-service treatment records (including April, May, and July 1972 STRs showing that the Veteran complained of knee pain and was diagnosed with tendonitis; the February 1975 STR showing complaints of knee pain and an assessment of probable strain; the June 1996 STR showing that the Veteran endorsed having knee or joint problems; the July 1996 STR showing complaints of knee pain and an assessment of patellofemoral syndrome; the April 1997 retirement report of medical history, where the Veteran endorsed having swollen or painful joints, and the physician noted that the Veteran had tendonitis of both knees from 1972 to the present).

The examiner should also consider and discuss the Veteran's lay assertions-to include with respect to his various in-service duties as a fireman (i.e., consistently climbing ladders, hauling heavy equipment, jumping out of trucks, and bending and reaching), and as to the nature, onset, and continuity of associated symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his service connection claim for chest pains.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all disability(ies) manifested by chest pains currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence of record-to include in- and post-service treatment records (including, the October 1994 STR showing a diagnosis of mitral valve regurgitation; the June 1996 STR showing that the Veteran endorsed having chest pain, pressure or palpitations, and that on physical examination, he had a heart murmur; the July 1996 STR showing an assessment of mitral valve prolapse with mitral regurgitation; the April 1997 retirement report of medical history, where the Veteran endorsed having shortness of breath, pain or pressure in the chest, and heart trouble, and the physician noted that the Veteran had shortness of breath and chest pain in 1996 due to stress, and that a heart murmur was discovered; and May 1997 STRs showing assessments of mitral valve disease).

The examiner should also consider and discuss the Veteran's lay assertions-to include with respect to his in-service duties as a fireman causing stress, and as to the nature, onset, and continuity of associated symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his service connection claim for scrotal pain.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all disability(ies) manifested by scrotal pain currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence of record-to include in- and post-service treatment records (including, February 1988 STRs showing that the Veteran underwent a vasectomy; the April 1993 STR showing that the Veteran complained of scrotal pain and ache with activities since his vasectomy in 1988; April 1983 and July 1988 STRs showing that the Veteran was diagnosed with nongonococcal urethritis and chronic prostatitis, respectively; and the April 1997 retirement report of medical history, where the Veteran endorsed having venereal disease, and the physician noted that the Veteran had gonorrhea in 1972).

The examiner should also consider and discuss the Veteran's lay assertions-to include, as to the nature, onset, and continuity of associated symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who evaluated the Veteran in April 2014 an addendum opinion addressing the etiology of the Veteran's current back disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current back disability had its onset in or is otherwise medically-related to service.

In addressing the above, the physician should consider and discuss all pertinent medical and other objective evidence of record-to include in- and post-service treatment records (including, the December 1975 STR showing that the Veteran complained of back pain and was to be given a light duty neck collar; and the April 1997 retirement report of medical history, where the Veteran endorsed having recurrent back pain, and the physician noted that the Veteran had stiffness in the back from 1995 to the present and was treated with Naprosyn).

The examiner should also consider and discuss the Veteran's lay assertions-to include, as to the nature, onset, and continuity of associated symptoms.

Notably, the absence of documented evidence of symptoms and/or diagnosis of a specific disability in or shortly after service, should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



